NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, JP MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., THE BANK OF NEW YO'RK
MELLON CORPORATION, CREDIT SUISSE
HOLDINGS (USA), INC., CREDIT SUISSE
SECURITIES (USA) LLC, THE GOLDMAN SACHS
GROUP, INC., GOLDMAN SACHS & CO.,
GOLDMAN SACHS EXECUTION & CLEARING L-P,
SWS GROUP, INC., AND SOUTHWEST SE_CURITIES,
INC., n
Petitioners.
Miscellaneous Docket No. 962
011 Petition for Writ of Mandamus to the United
StateS District Court for the Eastern District of TeXaS in
case n0. 09-CV-0326, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER

IN RE MORGAN STANLEY 2
Respondent, Rea1time Data, LLC moves without op-
position for a 12-day extension of tirne, until November
22, 2010, to file its response to the petition filed by Mor-
gao Stan1ey et al. (Morgan Stanley). Morgan Stan1ey
moves without opposition for a four-day extension of time,
until Decen1ber 3, 2010, to file their rep1y.
Upon consideration thereof,
IT ls 0RDERED THAT:
The motions are granted
FOR THE COURT
 5  lsi Jan Horba1y
Date J an H0rba1y
C1erk °`
cc: Danie1A. DeVito, Esq.
Dirk D. Thomas, Esq.
C1erk, United States District Court For The Eastern
District Of Texas
FI¥ED
819   "~%~s22§aeRirs::~;es°"
NQV 05 2010
.lANHORBAL¥
CLERK